Citation Nr: 1739436	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-44 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury, including organic brain syndrome with memory loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1975 to August 1978. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 and august 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an untimely November 2010 substantive appeal, VA Form 9, the Veteran requested a Travel Board hearing at the local RO.  Nevertheless, the case was certified to the Board in July 2011 and the Veteran was notified by letter that he was scheduled for a Travel Board hearing in September 2012.  In a December 2012 VA Form 21-4138, the Veteran explained why he failed to attend the scheduled hearing.  In January 2013, the Board remanded the case for the Travel Board hearing to be rescheduled.  A February 2013 letter, sent to the Veteran's incorrect address of record, noted the Travel Board hearing was rescheduled for March 2013.  The Veteran failed to attend the scheduled hearing and the case was returned to the Board for appellate review.  

In November 2016, the Board reopened the previously denied claim of entitlement to service connection for residuals of a head injury and remanded the case for additional evidentiary development, specifically to obtain specified outstanding service treatment records and VA treatment records.  The case has been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In an August 2017 letter, the Veteran clarified that he still wants an in-person hearing before the Board at the local RO.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Take appropriate steps to schedule the Veteran for a Travel Board hearing at the RO accordance with his request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file must be returned to the Board in accordance with appellate procedures.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


